Citation Nr: 1008302	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida



THE ISSUE

Entitlement to payment of medical expenses incurred for 
treatment at Citrus Memorial Hospital on September 15, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2008 decision in which the VAMC (Gainesville, 
FL) denied the claim for payment of medical expenses incurred 
for treatment in September 15, 2005, Citrus Memorial 
Hospital.  In December 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his January 2008 substantive appeal (VA Form 9), the 
Veteran indicated that he wished to have a BVA hearing in 
Washington, D.C.  Accordingly, in an October 2009 letter, the 
Veteran was informed that his hearing would be scheduled at 
the Board of Veterans' Appeals in Washington, D.C., on March 
2, 2010.  

Subsequent communications contained in claims file indicate 
that the Veteran requested to change his hearing to a video 
hearing before the Board at the St. Petersburg, Florida, RO 
instead of an in-person hearing in Washington, D.C. See 
Letter From U.S. Congresswoman Ginny Brown-Waite, dated 
February 2010; see also Letter from St. Petersburg, RO, to 
Congresswoman Brown-Waite, dated January 2010.  

In January 2010 correspondence from the RO to the Veteran's 
congresswoman, the RO indicated that the Veteran's request to 
change his hearing venue/type had been forwarded to the 
appropriate office for action.  To date, it does not appear 
that the Veteran has been re-scheduled for a video hearing in 
accordance with his request. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since, in this appeal, the Veteran has not been 
afforded the video conference hearing he requested, the Board 
finds that a remand of this matter for that purpose is 
warranted.  

In so finding, the Board again notes that the Veteran has 
indicated that he prefers his hearing be held at the St. 
Petersburg, FL regional office.  Therefore, the VAMC should 
transfer the Veteran's medical file to that facility for 
scheduling of the requested hearing.


Accordingly, the case is REMANDED for the following action:

1. The VAMC should transfer the Veteran's 
medical file to the St. Petersburg, 
Florida, RO for scheduling of the 
requested Board hearing. 

2.  The St. Petersburg RO should schedule 
the Veteran for a Board video conference 
hearing at the earliest available 
opportunity.  He should be notified of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


